Citation Nr: 0022040	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  91-49 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of major depressive disorder, rated as 10 
percent prior to December 6, 1994.

2.  Evaluation of major depressive disorder, rated as 30 
percent disabling effective December 6, 1994.

3.  Entitlement to an increased rating for status post 
thyroidectomy, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for cerebral vascular 
accident.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1955 to March 
1957.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1991 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Major depression was manifested by no more than mild 
social impairment prior to December 6, 1994.

2.  Major depressive disorder is manifested by chronic memory 
impairment, mood disturbance and impaired judgment effective 
December 6, 1994.

3.  Status post thyroidectomy is manifested by no more than a 
minor alteration in thyroid function studies.

4.  The evidence fails to establish that cerebral vascular 
accident is proximately due to or the result of or aggravated 
by service-connected status post thyroidectomy.

5.  The evidence fails to establish that diabetes mellitus is 
proximately due to or the result of or aggravated by service-
connected status post thyroidectomy.



CONCLUSIONS OF LAW

1.  Major depressive disorder is no more than 10 percent 
disabling prior to December 6, 1994.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9434 (1999).

2.  Major depressive disorder is 50 percent disabling 
effective December 6, 1994.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9434 
(1999).

3.  Status post thyroidectomy is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.119; Diagnostic Code 7903 (1999).

4.  Cerebral vascular accident is not proximately due to or 
the result of service connected status post thyroidectomy.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.310 (a) (1999).

5.  Diabetes mellitus is not proximately due to or the result 
of service connected status post thyroidectomy.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.310 (a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Claims

The rating claims on appeal stem from a January 1991 rating 
decision that confirmed and continued a 10 percent evaluation 
for status post residuals of thyroidectomy with exophthalmos 
and anxiety reaction.  The appeal was remanded in April 1992, 
March 1995 and June 1996 for issue clarification, the 
development of additional evidence and VA examinations.  In 
August 1998, the RO separately rated the psychiatric 
component of the service connected status post thyroidectomy 
as major depressive disorder and assigned a 10 percent 
evaluation from August 14, 1990 (date of claim for increased 
rating) and a 30 percent evaluation from December 6, 1994. 

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
the symptoms associated with his thyroidectomy and 
depression are more disabling than currently evaluated.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  An RO 
decision awarding an increase in a veteran's disability 
rating, but not awarding the maximum benefit allowed, does 
not fully resolve the administrative appeal from the 
original rating, rather, the appeal initiated by the notice 
of disagreement with the original rating remains pending 
unless the veteran withdraws it.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center and 
the private treatment providers identified by the appellant.  
Multiple VA examinations have been conducted and the appeal 
has been remanded for the development and consideration of 
additional evidence.  The appellant testified before the 
undersigned in January 2000.  At the time of the hearing, 
both the appellant and his representative were advised of the 
evidence needed to support his claim, and the file was held 
open for 60 days in order for the appellant to submit 
additional evidence.  Any duties under 38 U.S.C.A. § 5107 or 
38 C.F.R. § 3.103 have been fulfilled.  Furthermore, there is 
no indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has been rated under the schedule for rating 
mental disorders and endocrine disorders.  The criteria for 
evaluating both changed during the pendency of this appeal.  
When a regulation changes after a claim has been filed but 
before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. 
§ 5110. 

The appellant testified before the Board in January 2000.  
His thyroid problems caused him to get tired.  There were 
some days that he had no strength at all.  He forgot and 
lacked balance.  He had a speech impediment and could not 
pronounce certain words.  He did not sleep and his blood 
pressure was up and down.  Sometimes he was constipated and 
had trouble with his digestion.  He was losing all of his 
hair and his nerve endings were dying.  His reflexes were 
slow.  His mind was not at sharp since his stroke and he had 
trouble with his memory.  His weight had increased.  All he 
did not was watch television and he felt like he wanted to 
be alone about all of the time.  He had read books about 
suicide.  He was taking thyroid medication.

The appellant's wife testified that the appellant had more 
bad days than good.  He was up at 4:00 in the morning.  His 
concentration was broken and he no longer participated in 
his hobbies since his stroke.  He would yell and scream very 
suddenly, especially at his 16-year-old daughter.  He was 
terribly short-tempered with people.  He used to be an avid 
cook and now would not make himself anything.  He had talked 
with her about suicide.


Major Depressive Disorder

The criteria for evaluating major depressive disorders 
changed in November 1996.  The pre-1996 criteria for rating 
psychoneurotic disorders and the applicable ratings are as 
follows (38 C.F.R. § 4.132; Diagnostic Code 9405 Dysthymic 
disorder; Adjustment disorder with depressed mood; Major 
depression without melancholia):

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent , 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-1996 criteria for rating mental disorders and the 
applicable ratings are as follows (38 C.F.R. § 4.130; 
Diagnostic Code 9434; Major depressive disorder):

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere  with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

At the time of an October 1990 VA examination the appellant 
complained of anxiety attacks.  

A VA psychiatric examination was conducted in August 1992.  
He had worked as a property manager and had been out of work 
since his cerebral vascular accident in May 1990.  He had 
been married to his second wife for the past 10 years and had 
children from two marriages.  The appellant reported that he 
stayed at home and watched television.  He had hobbies that 
included autograph collecting.  He felt he was unable to work 
because he had anxiety, irritability, poor memory and 
incoordination when he walked.  On mental status examination 
he was oriented to person, place and time.  His remote memory 
was intact and response to proverbs abstract.  He denied 
previous admissions for psychiatric treatment as well as 
suicidal or homicidal behavior.  He did not appear to be 
demented and had noted changes in his disposition and memory 
since the stroke.  Adjustment disorder was diagnosed and his 
Global Assessment of Functioning score was 70.

A VA psychiatric examination was conducted in March 1994.  
The appellant reported that since his stroke he had been 
irritable, cranky, short-tempered and disposed to avoiding 
people.  He was ashamed of not working and limited his 
exposure to people outside of his family.  He had been 
married for 12 years.  He had not been sleeping regularly 
since the stroke, and only slept 2-3 hours per night.  He 
spent most of his day by himself reading books.  He 
complained of being depressed due to his disability and 
unemployability and had very low self-esteem.  On mental 
status examination he was alert, oriented, pleasant and 
cooperative.  There was no hyperactivity or retardation.  His 
affect was limited.  His mood was slightly depressed and 
anxious.  He denied hallucinations or delusions.  He admitted 
to occasional suicidal ideation but denied a plan.  His 
concentration, immediate recall and memory were fair.  
Judgment and insight were present.  An adjustment reaction 
with depressed mood was diagnosed.  Physical diagnoses were 
hyperthyroidism status post thyroidectomy, diabetes mellitus, 
status post lung cancer, status post cerebral vascular 
accident, recurrent bladder stones, and hypercholesterolemia.  
His psychosocial stressors included the presence of chronic 
illness and unemployability and his Global Assessment of 
Functioning score was 60.  He was referred for mental health 
treatment.

In VA Medical Center notes from March 1994, the appellant 
complained of insomnia.  He was irritable and easily angered.  
He had lost interest in his hobbies.  He forgot things 
easily.  He sometimes had a loss of energy and his appetite 
was average.  He could not work.  Major depression was 
diagnosed and his Global Assessment of Functioning score was 
50.  In June 1994 records he reported no depression, good 
sleep and that he felt better.  His concentration had 
improved and his energy was good.  In October 1994 the 
appellant reported marked improvement.  He was sleeping 
better and had a better attitude.  He was said to be mildly 
depressed.  In December 1994 his sleep was more bad than good 
and his memory was slow.  He was said to be depressed and 
angry with the government about his physical condition and 
exposure to radiation.

In January 1995 he had depression related to several medical 
problems.  He had been more depressed since his lost his 
compensation claim.  On examination he was anxious, depressed 
and preoccupied.  Following a period of improvement he had 
become more depressed and demoralized since his failure to 
get increased service connected benefits.  In February 1995 
he was nervous and frustrated because he could not prove his 
compensation case for radiation exposure.  He had sleep 
difficulty about twice a week.

A VA examination was conducted in September 1995.  The 
appellant complained of depression, sleeping problems, 
anxiety and poor memory for the prior five years since he had 
the stroke.  He was married and living with his wife and 
daughter.  On mental status examination he was alert and 
oriented in all three spheres.  His mood was dysphoric with 
insomnia.  He denied hallucination or delusion.  His recent 
and remote memory were all disturbed.  His concentration was 
poor, his judgment not disturbed and calculation was fair.  
Major depressive disorder, single episode, was diagnosed.  A 
second diagnosis was mood disorder due to cerebral vascular 
accident.  His Global Assessment of Functioning score was 58.

A VA psychiatric examination was conducted in November 1997.  
The appellant was married and lived with his wife.  He 
complained of depression, anxiety, anger, sleeping problems, 
suspiciousness and poor memory since 1990 with his cerebral 
vascular accident.  On mental status examination he was alert 
and oriented to person, place and time.  His speech was 
productive with dysarthria.  His mood was dysphoric and 
anxious with insomnia and anger.  Although he said he was 
suspicious, he denied hallucinations or delusions.  He denied 
suicidal or homicidal ideation.  His memory was disturbed for 
recent and remote recall, and his concentration was poor.  
His judgment was not disturbed.  Diagnoses were recurrent 
major depression and mood disorder secondary to his medical 
conditions especially the cerebral vascular accident.  His 
Global Assessment of Functioning score was 34.  An addendum 
to this examination was issued in May 1998 after review of 
the examination report and the claims folder.  Depression was 
said to be one of the symptoms of hypothyroidism and 
"thyroidectomy with anxiety neurosis" was closely related 
to his major stress disorder.  Major depressive disorder was 
the primary diagnosis of his depression.  The major 
depression was responsible for two-thirds of this Global 
Assessment of Functioning and the mood disorder for one-
third.

He was seen in February 2000 with complaints of poor sleep 
and depression related to his poor sleep and physical 
problems.  His appetite was good and bad.  He had last been 
treated by the mental health clinic in 1998.  He also 
reported anxiety and anger, and feelings of helplessness with 
occasional suicidal ideation.  He was alert and oriented to 
person, place and time.  His speech was coherent, his mood 
was dysthymic and anxious, with insomnia and anger.  He 
denied suicidal or homicidal ideation at that time.  His 
memory for recent events was decreased and his concentration 
poor.  His judgment was disturbed.  Recurrent major 
depression was diagnosed and his Global Assessment of 
Functioning score was 40.


I. Greater than 10 percent prior to December 6, 1994:

Under the pre-1996 criteria, the preponderance of the 
evidence is against a higher evaluation August 14, 1990.  The 
appellant was married and living with his wife and daughter 
during this time, therefore the evidence does not demonstrate 
a definite impairment in the ability to maintain effective 
and wholesome relationships with people which would warrant 
the higher evaluation.  Although the appellant was 
unemployed, both his own statements and the conclusions of 
the examiners indicated that his industrial impairment was 
attributable to the residuals of a cerebral vascular 
accident, not major depression.  No examiner has attributed 
unemployability to major depression exclusively.  He 
exhibited some chronic sleep impairment and was depressed and 
irritable, but this was attributed to the cerebral vascular 
accident.  Although he reported memory problems, they were 
not found on examination in August 1992.  Although his 
symptomatology increased in March 1994, he still showed 
initiative in that he was reading books and major depression 
was not diagnosed at that time.  In March 1994 major 
depression was diagnosed and his symptomatology had 
increased, but this was followed by marked improvement 
beginning in June 1994 until December 1994.  This brief 
increase in disability followed by marked improvement was 
insufficient to warrant an increased evaluation for this 
entire period.  Cases affected by changes in medical findings 
are to be handles so as to produce the greatest degree of 
stability of disability evaluations consistent with the law.  
38 C.F.R. § 3.344 (1999).  Therefore, the preponderance of 
the evidence is against a higher evaluation as definite 
industrial impairment due to psychoneurotic symptoms (as 
opposed to stroke) or a definite impairment in the ability 
maintain effective relationships with his family was not 
shown from August 1990.

The Board has considered the testimony offered by the 
appellant and his wife, however the appellant did not comment 
on his psychiatric complaints other than to say he read books 
on suicide and felt like he wanted to be alone.  His wife 
noted his short temper.  This testimony supports the Board's 
conclusion regarding a mild social impairment.  The appellant 
is competent to state that his condition is worse.  However, 
the training and experience of the medical personnel makes 
their findings more probative as to the extent of the 
disability.  

The Board's conclusion is further supported by a Global 
Assessment of Functioning scores reported during this period 
prior to December 1994.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A score of 70 was reported in August 1992, and 60 in 
March 1994.  Scores in this range are indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships to moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Such findings do not 
support a higher disability evaluation.

A Global Assessment of Functioning score of 50 was reported 
in March 1994 also, which is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  However, immediately after this report, the 
appellant enjoyed months of marked improvement.  Therefore, 
the preponderance of evidence is against a higher evaluation.


II. Greater than 30 percent from December 6, 1994:

The evidence supports a 50 percent evaluation from December 
6, 1994.  Because the RO considered the veteran's disability 
under both criteria, a Bernard issue is not raised by the 
Board's consideration of both criteria in this decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Comparing the pre-
1996 criteria to the post-1996 criteria, the Board believes 
that neither is more favorable to the appellant.

The evidence continues to support the Board's conclusion that 
industrial impairment was due to the cerebral vascular 
accident and not major depression.  However, from December 
1994, the appellant demonstrated chronic impairments in mood, 
motivation and judgment.  Beyond his complaints, chronic 
disturbances in his memory were now documented by examiners 
on mental status examination beginning in September 1995.  
Although panic attacks and speech disturbances (other than 
those attributed to the cerebral vascular accident) were not 
found, it is not contemplated that all cases will show all 
the findings specified in the rating criteria.  38 C.F.R. 
§ 4.21 (1999).  

A higher evaluation is not warranted.  Evidence of 
obsessional rituals, illogical or irrelevant speech has not 
been presented.  Although his depression is mostly constant, 
it has not been shown to affect his ability to function 
independently or appropriately.  Spatial disorientation or 
neglect of personal appearance has not been shown.  While 
there is evidence of suicidal ideation, and difficulty 
adapting to stressful circumstances, the Board finds that 
the disability picture more nearly approximates the criteria 
required for the 50 percent rating.  38 C.F.R. § 4.7 (1999).  
His chronic irritability has been attributed by both the 
appellant and examiners to his stroke.

The Board has considered also the Global Assessment of 
Functioning scores reported after December 1994.  The Global 
Assessment of Functioning score of 58 reported in September 
1995 was indicative of moderate symptoms and warrants the 50 
percent evaluation assigned by the Board.  Although the score 
of 34 reported in November 1997 ordinarily is positive 
evidence of disability warranting a higher evaluation, in the 
instant case, the May 1998 addendum clarified that not all of 
the score was attributable to the service connected major 
depression.  The examiner specifically established that major 
depression was responsible for two-thirds of the score only, 
versus one-third for mood disorder.  Therefore, this score is 
afforded lesser probative weight and alone is insufficient to 
warrant the higher evaluation.

As to an evaluation higher than 50 percent for this 
disability, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Status Post Thyroidectomy

The criteria for evaluating disorders of the endocrine system 
were revised in June 1996.  The appellant's status post 
subtotal thyroidectomy disability has been rated by analogy 
to Diagnostic Code 7903, which pertains to hypothyroidism.  
The Board is persuaded that the status post subtotal 
thyroidectomy is most appropriately evaluated under DC 7903 
as assigned by the RO as a medical opinion in September 1995 
attributed hypothyroidism to the subtotal thyroidectomy 
performed in service.

Under the pre-1996 criteria, hypothyroidism was rated based 
on history of slow pulse, decreased levels of circulating 
thyroid hormones, sluggish mentality, fatigability and slow 
reflexes.  When in remission, a noncompensable rating was 
assignable.  When moderate, with fatigability, a 10 percent 
rating was assignable; when moderately severe, with sluggish 
mentality and other indications of myxedema, decreased levels 
of circulating thyroid hormones (T-4 and/or T-3 by specific 
assays), a 30 percent rating was assignable.  When severe, 
the symptoms under pronounced being less marked, with 
decreased levels of circulating thyroid, a 60 percent rating 
was assignable.  When pronounced, with a long history and 
slow pulse, decreased levels of circulating thyroid hormones 
(T4 and/or T3, by specific assays), sluggish mentality, 
sleepiness, and slow return of reflexes, a 100 percent rating 
was assignable.  When continuous medication for 
hypothyroidism control was required, a minimum rating of 10 
percent was for assignment.  38 C.F.R. § 4.119; Diagnostic 
Code 7903.

Under the criteria effective June 6, 1996, a 10 percent 
rating is assignable when there is fatigability or continuous 
medication is required for control.  A 30 percent rating is 
warranted when there is fatigability, constipation and mental 
sluggishness.  A 60 percent rating is warranted when there is 
muscular weakness, mental disturbance and weight gain.  A 100 
percent rating is warranted when there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness. 
38 C.F.R. § 4.119; Diagnostic Code 7903.

In August 1990 VA Medical Center notes from an admission for 
post-cerebral vascular accident rehabilitation, on 
examination his pulse was 92.  Weakness in the extremities 
was attributed to the stroke.  Thyroid studies were within 
normal limits.

A VA examination was conducted in October 1990.  His weight 
was 174-lbs. and his pulse was 64.  A cystic mass was noted 
on the right remaining lobe of his thyroid gland.  

His weight was 186-lbs. in January 1991.  In another January 
1991 VA Medical Center note he was complaining of weight gain 
and dry skin.  He was on thyroid replacement therapy.  

In April 1991, Dr. L. wrote that he had examined the 
appellant.  The appellant reported having Graves disease and 
receiving propylthiouracil and radioactive iodine in 1956.  
The doctor opined that he had developed hypothyroidism in 
1990 due to the radioactive iodine prescription.

A VA examination was conducted in August 1992.  His poor 
memory was attributed by the appellant to his stroke.  His 
weight was 183-lbs. which was also his maximum weight for the 
prior year.  He had a neck scar from his partial 
thyroidectomy.  His pulse was 68.  He was taking thyroid 
replacement pills.  During the portion of the VA examination 
for diabetes mellitus the appellant reported that his weight 
had not changed over the prior few months.  He had noted no 
change in strength over the prior several months and was able 
to walk 1.5 blocks before his legs felt tired.

After examination in March 1993 he was said to have mild 
signs of his thyroid condition.  In October 1993 VA Medical 
Center notes, the appellant complained of gaining 6-lbs. 
since his last visit.  His weight was 205-lbs. and pulse was 
68.  He reported eating "junk foods" in between meals.  He 
showed little motivation to adhere to his diet.

In October 1993 the appellant requested a nutrition 
evaluation after complaining of a 30-lb. weight gain in one 
year.  His weight was 207-lbs.

A VA examination was conducted in January 1994.  
Fatigability, weakness, and poor memory were attributed to 
his stroke.  He had been clinically and chemically euthyroid 
since December 1990 and continued on replacement therapy.

VA Medical Center records from January 1994 documented the 
appellant's complaint that he was gaining weight.  He was 
said to be noncompliant with his diabetic diet.

In VA Medical Center records from June 1994 his energy was 
said to be good.  In October 1994 he reported cheating on his 
diet and eating more sweets.  His weight was 193-lbs.

A VA examination was conducted in September 1995.  The claims 
folder was reviewed on the date of the examination.  He had 
no subjective complaints related to his thyroid.  He fatigued 
easily and was weak on the left side since the stroke.  He 
had unsteady gait since the stroke.  He had no cardiovascular 
or gastrointestinal symptoms.  His most recent thyroid 
function studies (T4 and/or T3) in January 1995 were normal 
while on replacement therapy.  He noted poor memory since his 
stroke.  He had never had myxedema.  He was considered to be 
in remission and was euthyroid on replacement therapy.

A VA examination was conducted in November 1997.  The 
appellant complained of fatigue and excessive tiredness.  By 
afternoon he got totally tired and was unable to work.  He 
had no pressure symptoms on his larynx or esophagus.  He 
denied heat or cold intolerance and constipation.  He 
reported a recent 10-lb. weight gain.  The scar from the 
subtotal thyroidectomy was visible and well healed.  His 
pulse was 80.  He continued on replacement therapy.  The 
results of the thyroid function tests were reported in a May 
1998 addendum.  The results warranted an increase in his 
replacement dose.  Thyroid function was in the normal range 
in June 1996 but not normalized based on the November 1997 
results.  There was no functional impairment with sufficient 
replacement.  It was possible that he might need periodic 
adjustments in the replacement doses that were subtle and 
minor and should not lead to any major problems functionally.

The preponderance of the evidence is against a higher 
evaluation under either criteria.  Myxedema was never 
reported and his memory problems have been consistently 
attributed to a residual of his cerebral vascular accident.  
His weakness has been attributed to the cerebral vascular 
accident.  There has been no report of bradycardia.  Since 
1990 he was said to be euthyroid, with the exception being in 
November 1997, but the examiner indicated the adjustments 
needed were minor.  The examiner in March 1993 characterized 
his symptomatology associated with his thyroid disease as 
minor, and the examiner in September 1995 attributed no 
subjective complaints or objective findings to 
hypothyroidism.

On VA examination in October 1990 the appellant's weight was 
174-lbs. and his highest recorded weight during this appeal 
period was 207-lbs.  Weight gain is one of the criteria for a 
higher evaluation under the post-1996 criteria, however, the 
records from October 1993  indicate that the weight gain was 
a function of noncompliance with his recommended diet as 
opposed to hypothyroidism.  A finding of weight gain alone is 
insufficient to support a higher evaluation, especially when 
it has not been attributed by competent examiners to 
hypothyroidism.  The Board also notes that the psychiatric 
component of his service connected status post thyroidectomy 
has been granted a separate evaluation.

Comparing the pre-1996 criteria to the post-1996 criteria, 
the Board believes that neither one is more favorable to the 
appellant than the other.  The appellant's disability falls 
within the 10 percent evaluation under both criteria.  
Because the RO considered the veteran's disability under both 
criteria, a Bernard issue is not raised by the Board's 
consideration of both criteria in this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board has considered the appellant's testimony where he 
attributed fatigue to his thyroid condition.  He also 
reported decreased strength, memory problems, sleep 
disturbances, constipation, hair loss, weight gain, and loss 
of peripheral sensation.  Lay testimony is competent only 
when it regards the observable features or symptoms of injury 
or illness, but may not be relied upon for establishing a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Although the appellant is competent to report his 
symptoms, he lacks the medical training and expertise to 
provide competent evidence linking those symptoms to his 
thyroid disorder versus his many other physical problems.  
Multiple examiners have attributed his decreased strength, 
memory problems, sleep problems to his cerebral vascular 
accident or to his service connected major depression.  When 
reporting to examiners and treatment providers, the appellant 
has consistently timed the onset of many of these symptoms 
with the cerebral vascular accident.  He has never complained 
of digestive problems or constipation to examiners.  The 
findings as reported by objective medical examiners are more 
probative of the level of his disability when compared to his 
testimony.

Residuals of surgery can also be rated to include a 
Diagnostic Code related to the post-surgical scar if 
applicable.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  A scar is not a compensable 
condition unless the veteran experiences some complications 
with the scar; the current state of the record does not 
document any such complications.  See generally 38 C.F.R. 
§ 4.118; see also 38 C.F.R. § 4.48, Chelte v. Brown, 10 Vet. 
App. 268 (1997).  The examiner in November 1997 indicated the 
thyroidectomy scar was well healed.  In the absence of 
subjective or objective evidence of a tender, painful scar, a 
separate evaluation is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A claim for secondary service connection, 
like all claims, must be well grounded.  38 U.S.C.A. 
§ 5107(a); Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  A 
well-grounded claim for secondary service connection requires 
evidence of a current disability as provided by a medical 
diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

The Board notes that the appellant has not claimed that 
either diabetes mellitus or a cerebral vascular accident were 
incurred in service.  Neither cerebral vascular accident nor 
diabetes mellitus was identified in service and both were 
first diagnosed many years after service.  No competent 
medical opinion linked either disease directly to service, 
therefore claims for service connection for diabetes mellitus 
or cerebral vascular accident on a direct basis are not well 
grounded and otherwise lack merit.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

In testimony before the Board in January 2000, the appellant 
testified that he should have been given thyroid medication 
after they took out his thyroid in service.  His chances of 
having a stroke would have been less.  The thyroid controls a 
lot of things in the body and after his stroke they told him 
he had diabetes.  A doctor had told him his thyroid had 
caused his stroke.  Another doctor told him both his diabetes 
and stroke were related to his thyroid.

The claims for service connection for diabetes mellitus and 
cerebral vascular accident as secondary to service connected 
thyroidectomy are well grounded.  There is evidence of 
current disability; at least one examiner has linked the 
appellant's thyroid condition to secondary problems such as 
diabetes and stroke (May 1992, Dr. L.).  This initial opinion 
of Dr. L. must be viewed in a vacuum for the purpose of 
establishing a well grounded claim.  The initial opinion is 
accepted as true when determining well groundedness.  

Once the claim became well grounded and the duty to assist 
was invoked.  The record reflects that the duty to assist has 
been met.  All identified, available treatment records were 
obtained.  VA examinations were conducted and specific 
medical opinions on the issue of secondary service connection 
were obtained.  During testimony before the undersigned in 
January 2000, both the appellant and his accredited 
representative were advised of the evidence needed to support 
his claim and the file was held open for 60 days in order for 
the appellant to submit additional evidence.  Any duties 
under 38 U.S.C.A. § 5107 or 38 C.F.R. § 3.103 have been 
fulfilled.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Once the duty to assist has been met, the Board must proceed 
to a merits determination.  At this time, the Board is under 
an obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence that established the well 
grounded claim need no longer be accepted.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  However, it is necessary for the 
Board to state the reasons and bases for the decision and 
point to a medical basis to support the decision.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  When all the evidence is 
assembled, the determination must then be made as to whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert, 1 Vet. App. at 49.

The appellant was diagnosed with left cerebellar and brain 
stem hemorrhage in May 1990.  When he presented to the 
private hospital emergency room, his blood pressure was very 
high.  After evaluation in June 1990, the cerebral vascular 
accident was said to mostly likely be due to a hypertensive 
bleed, although the appellant claimed to have no history of 
hypertension.

He was admitted to the VA Medical Center in July 1990.  
During his hospitalization his thyroid function tests were 
within normal limits, and he was found to be borderline 
diabetic.

In May 1992, Dr. L. wrote that the appellant had a thyroid 
condition that probably had been an influential factor in 
causing his secondary problems such as diabetes and stroke.

A VA examination for diabetes mellitus was conducted in 
August 1992.  The appellant had been found to be hypothyroid 
in 1990 after having untreated since his subtotal 
thyroidectomy in 1956.  At the time of the examination he was 
on replacement therapy and euthyroid.  His blood glucose and 
hemoglobin A1C were noted to be borderline high in 1990 and 
became frankly elevated in late 1991 and early 1992.  He was 
started on oral hypoglycemics and a diabetic diet in April 
1992 with improvement in his blood glucose.  The examiner 
opined that it was possible that untreated hypothyroidism 
secondary to the thyroidectomy that he may have had for an 
unknown number of years, could have led to elevated serum 
cholesterol and weight gain which could have contributed to 
the stroke and to the diabetes mellitus respectively.  
However, his cholesterol and his weight had not changed much 
if at all since he became euthyroid in the last 6 months, 
therefore there was no direct evidence supporting this 
connection.

A VA examination was conducted in December 1992 regarding his 
cerebral vascular accident.  The examiner diagnosed status 
post left cerebellar hemorrhagic infarct.  After reading the 
computed tomography scan and magnetic resonance imaging scan 
done at the time of the infarct, it was felt that this would 
not be the result of and would not be consistent with an 
etiology of untreated hypothyroidism.  Therefore, it was felt 
that the cerebral vascular accident was not the result of 
untreated hypothyroidism.

In a January 1994 VA examination report, the examiner 
commented that it was not clear if the May 1990 stroke was 
related to the thyroid condition.  The appellant's thyroid 
status at the time of the stroke was not known since it was 
not tested until a month after.  When tested he was minimally 
hypothyroid.  It was possible that hypothyroidism might have 
contributed to his stroke by leading to some element of 
diastolic hypertension, however it was noted that during the 
summer of 1990, while he was hypothyroid to some mild degree, 
his blood pressure was normal off medications.  His 
hyperlipidemia might have been related to hypothyroidism, 
however his lipid values had not changed markedly when one 
compared his prior hypothyroid state to his current euthyroid 
state- so this was likewise uncertain.  His serum glucose was 
borderline high during his hospitalization for stroke and he 
became frankly diabetic two years later after becoming 
euthyroid on replacement therapy.  This likewise might have 
contributed to vascular disease and his stroke; however with 
all of these problems there was essentially no information 
between his discharge from the service and his presentment 
with stroke.  Given all this, it was difficult to make a firm 
connection although one could hypothesize that any one of 
these conditions (hypertension, hyperlipidemia, of diabetes 
mellitus) might be causally related to his stroke.  This 
could not be established with certainty.

A VA examination was conducted in September 1995.  The claims 
folder was reviewed on the date of the examination.  The 
appellant had developed Grave's disease in service.  
Laboratory evaluation had confirmed hyperthyroidism with 
elevate protein bound iodine, elevated basal metabolic rate 
at +36 percent, and a pulse rate over 100.  His blood 
pressure was normal.  He was treated with propylthiouracil 
followed by subtotal thyroidectomy in September 1956.  
Follow-up examinations of his thyroid status at compensation 
and pension examinations were normal in the period of 1957 to 
1968.  His basal metabolic rate was normal at +7 percent in 
April 1957.  The protein bound iodine was normal in April 
1962, September 1964, March 1966, and in the Spring of 1968.  
He was never treated with radioactive iodine or other 
radiation treatments in service as he had claimed.  He only 
received diagnostic studies with radioactive iodine, which 
commonly then as now involved the use of only low doses.  
When he was hospitalized for stroke in 1990, his initial 
thyroid function studies showed minimal hypothyroidism.  By 
October 1990 his function fell to a point where he was begun 
on replacement therapy.  His blood pressure in the fall of 
1990 was 100/80.  The examiner concluded that the follow-up 
studies for thyroid function post-service showed the 
appellant to be euthyroid based on the best available 
diagnostic tests of the time.  Mild hypothyroidism was 
evidence when he presented with a stroke in May 1990.  He has 
been maintained in a euthyroid state since then.  The 
hypothyroidism may in part be due to the natural course of 
Grave's disease, but it was more likely due in part to the 
subtotal thyroidectomy performed in 1956, as this has been 
shown to increase the likelihood of later hypothyroidism.  It 
was unlikely that his thyroid condition contributed to his 
stroke.  He had elevated serum cholesterol noted as early as 
1957 and his smoking habit may have contributed to his 
vascular disease as well.  His serum cholesterol remained 
elevated even after he became euthyroid on replacement 
therapy through to the present.  

A VA examination was conducted in September 1995 for diabetes 
mellitus.  The claims folder was reviewed both at the time of 
the examination and dictation of the report.  Blood glucose 
measurements at the time of prior VA examinations April 1962 
and March 1966 were normal.  When he was hospitalized 
initially for stroke in May 1990 his random blood sugars were 
in the range of 130-150 mg/dcl.  His serum cholesterol was 
measured twice at 305 and 193 mg/dcl.  He was transferred to 
the VA Medical Center for rehabilitation and it was found 
that his hemoglobin A1C was borderline elevated.  By early 
1992 both his serum glucose and hemoglobin A1C became clearly 
elevated and he was diagnosed with diabetes mellitus type II.  
It was noted by the examiner that his serum cholesterol 
ranged between 252 and 358 mg/dcl on examinations between 
1957 to 1968, and that he had been a long-term smoker of 1-3 
packs per day since his military service.  It seemed unlikely 
that the diabetes was related to the thyroid condition.  He 
blood glucose was clearly normal in 1962 and 1966, and a 
clear diagnosis of diabetes mellitus could not be made until 
1992.  His weight of 195 to 200-lbs. which is mildly obese 
for his height, could predispose him to type II diabetes, but 
he had been at this weight since 1964 and his weight had been 
stable regardless of his thyroid status over the past 30-
years.

A handwritten note from Dr. G. dated in January 2000 
indicated that hypothyroidism over a prolonged period will 
elevate cholesterol and contribute to vascular disease 
(peripheral, coronary, cerebral).

The appellant submitted a February 2000 newspaper article 
that indicated that an underactive thyroid could lead to a 
slower metabolism that in turn had an impact on the body's 
ability to metabolize cholesterol.  An overactive thyroid 
gland was not associated with hypercholesterolemia.  
Hypercholesterolemia led to the development of cholesterol 
deposits on arterial walls.  These deposits could lead to 
heart attack and stroke.  The cholesterol problem was 
alleviated through treatment with thyroid medication.


Cerebral Vascular Accident

The appellant's theory of service connection was best 
described by the January 2000 note from Dr. G. who indicated 
that chronic hypothyroidism led to hypercholesterolemia which 
led to stroke.  

The Board is most persuaded by the examinations conducted in 
January 1994 and September 1995 wherein the examiners 
conducted a comprehensive review of the evidence beginning 
with the service medical records and discussed in detail the 
basis in the evidence and medical theory to support their 
final determinations.  The evidence established  that the 
appellant was not hypothyroid from the time he left service 
through 1968 as established by the compensation and pension 
examinations conducted during that period.  

There is a great lapse of time between 1968 and his cerebral 
vascular accident in 1990 where there is no evidence 
regarding hypothyroidism, however, only minimal 
hypothyroidism was found one month after the appellant's 
cerebral vascular accident.  In addition to this fact, 
hypercholesterolemia was present as early as 1957 when the 
evidence established that the appellant was euthyroid.  The 
appellant still has hypercholesterolemia since 1990 when 
again he has remained euthyroid.

The Board is also persuaded by the opinion of the December 
1992 examiner who after reviewing scans of the appellant's 
infarct at the time he had the stroke, concluded that the 
type of stroke he had was not consistent with a hypothyroid 
etiology.

The most probative and reasoned opinions establish that there 
is no relationship between the appellant's hypothyroidism and 
hypercholesterolemia and stroke.  Examiners in December 1992 
and September 1995 were persuaded that: 1) he did not have 
hypothyroidism that would have led to the stroke; 2) his 
hypercholesterolemia was unaffected by whether he is 
euthyroid and 3) the type of stroke he had was not consistent 
with hypothyroid origins.  The Board is persuaded by these 
medical conclusions.

The Board has considered the opinions that support the 
appellant's position.  Dr. L wrote in May 1992 that a thyroid 
condition probably had been an influential factor in causing 
the stroke, however this opinion does not discuss or explain 
how that conclusion was reached or that any of the 
appellant's actual medical history was reviewed.  Therefore, 
this bare conclusion is afforded less probative value versus 
the opinions that have reviewed the evidence and discussed 
the basis for their conclusions in this appellant.

The January 1994 VA examiner concluded that hypertension, 
hyperlipidemia or diabetes mellitus might be causally related 
to the stroke.  The uncertainty of this opinion renders it 
less probative than others of more certainty.

Dr. G.'s statement in addition to the newspaper article are 
merely statements of the current medical understanding of the 
theory that connects hypothyroidism to stroke.  The Board 
does not dispute either, however these statements are not 
specific to this appellant and do not provide the Board with 
positive evidence as to whether this appellant was 
hypothyroid and whether that caused his stroke.

The Board has also considered the appellant's testimony.  In 
a secondary service connection claim, the question centers on 
the relationship of one condition to another.  Such a 
relationship is not susceptible to informed lay observation 
and thus, for there to be credible evidence of such a 
relationship, medical evidence is required.  See, Reiber v. 
Brown, 7 Vet. App. 513, 516 (1995).  Any statement of the 
appellant as to what a doctor told him is insufficient to 
establish a connection between his stroke and hypothyroidism.  
The connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Marciniak v. Brown, 10 Vet. App. 198 (1997).  

Therefore, the more probative evidence of no connection 
outweighs the evidence that supports a connection between 
service connected hypothyroidism and stroke.  Furthermore, no 
evidence has been presented that his cerebral vascular 
accident is aggravated by service connected hypothyroidism.  
Allen, 7 Vet. App. at 439.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert, 1 Vet. App. at 49.


Diabetes Mellitus

Three pieces of evidence have been offered that discuss a 
connection between hypothyroidism and diabetes mellitus.  In 
May 1992, Dr. L. wrote that hypothyroidism probably was an 
influence in causing diabetes mellitus.  The VA examiner in 
August 1992 opined that although it was possible for 
untreated hypothyroidism to have led to diabetes mellitus by 
raising his serum cholesterol and weight, both had not 
changed much since he became euthyroid.  Therefore there was 
no direct evidence to support a connection.  After examining 
the entirety of the medical records, the examiner in 
September 1995 concluded that it seemed unlikely diabetes 
mellitus was related to hypothyroidism.  

Dr. L.'s opinion lacks any indication that the appellant's 
records were reviewed.  By failing to discuss any rationale 
for this opinion, it becomes far less probative in the 
Board's consideration of the claim.  The remaining two 
opinions demonstrated a thorough review of the evidence in 
the case and are more probative.  The 1992 conclusion was 
that although it was possible, there was no evidence to 
support a connection.  A mere possibility of a connection 
without evidence supporting the connection for this appellant 
is at best neutral evidence.  The 1995 conclusion was 
negative.  Although the evidence is sufficient to well ground 
this claim, the preponderance of the evidence is negative and 
does not support a connection.

The Board has considered the appellant's testimony.  His lay 
testimony is not competent to establish a connection between 
diabetes mellitus and hypothyroidism.  Furthermore, the Board 
cannot rely on his perceptions of what a doctor might have 
told him as competent evidence.  Marciniak, 10 Vet. App. at 
198.

Therefore, the more probative evidence of no connection 
outweighs the evidence that supports a connection between 
service connected hypothyroidism and diabetes mellitus.  
Furthermore, no evidence has been presented that his diabetes 
mellitus is aggravated by service connected hypothyroidism.  
Allen, 7 Vet. App. at 439.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert, 1 Vet. App. at 49.



ORDER

An evaluation in excess of 10 percent for major depressive 
disorder prior to December 6, 1994 is denied.  A 50 percent 
evaluation for major depressive disorder is granted effective 
December 6, 1994, subject to the controlling regulations 
applicable to the payment of monetary awards.  An increased 
rating for status post thyroidectomy is denied.  Service 
connection for cerebral vascular accident and diabetes 
mellitus claimed as secondary to service connected status 
post thyroidectomy is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


